       Case 2:18-cv-00841-DWL Document 26 Filed 11/05/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF ARIZONA
 8
 9
10
11
     Aaser Wasfy, an Arizona resident;                  Case No. CV-18-00841-PHX-DWL
12
                          Plaintiff,
13
            v.
14
15   Desert Sands Restaurant Group, LLC                           ORDER
     d/b/a Flavors of Louisiana, an Arizona
16   corporation; and Richard Hillstead, an
     Arizona resident;
17
18                        Defendants.
19          Pursuant to the parties’ Stipulation for Dismissal and good cause appearing,
20          IT IS HEREBY ORDERED granting the parties’ Stipulation (Doc. 25).
21          IT IS FURTHER ORDERED that this case is dismissed with prejudice, each
22   party to bear its own attorneys’ fees and costs.
23          Dated this 5th day of November, 2018.
24
25
26
27
28
